DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez de Arroyabe (US 2016/0226410) in view of Holgers (US 2016/0114695).

Regarding claim 1,
Lopez de Arroyabe discloses (Fig. 1):
A safety method for use in a vehicle with heavy current and high-voltage components (¶0036), in which a storage battery (Fig. 1, 14) is used as a store of electrical energy and the electrical energy within the vehicle is converted and/or distributed by a HV intermediate circuit (16, 28), the method comprising the steps of:
the HV intermediate circuit (16, 28, via 44, ¶0039)
the HV intermediate circuit (16, 28, via 44, ¶0039), connecting the HV intermediate circuit (16, 28) to a discharge apparatus (12, ¶0041)
and discharging the HV intermediate circuit (16, 28, ¶0041-¶0042);
wherein before the physical isolation of the storage battery (14, via 44) from the HV intermediate circuit (16, 28), energy stored in a magnetic field of a motor/generator unit (18) is transmitted to the storage battery by the HV intermediate circuit (by shorting inverter, ¶0061),
wherein the discharge apparatus (12, ¶0041) is a high-current resistor (Fig. 2, 80, ¶0056) having a low electrical resistance dimensioned to be as small as possible in order to achieve discharging of the HV intermediate apparatus as quickly as possible, but large enough such that a current-carrying capacity of the HV intermediate circuit is retained (this can be freely chosen, ¶0056); and wherein the HV intermediate circuit is discharged by the high-current resistor (fig. 2, 80), which is connected between positive and negative potentials of the HV intermediate circuit (connected to 48 and 50).

They do not disclose:
physically isolating the storage battery from the HV intermediate circuit by a pyrotechnically activated switch;
and in response to the physically isolating of the storage battery
by the pyrotechnically activated switch

However, Holgers teaches (Fig. 9):
physically isolating the storage battery (Fig 9, 10) from the HV intermediate circuit (to load, ¶0063-¶0064)
by a pyrotechnically activated switch (Fig. 9, 15, 21, ¶0056, ¶0063-¶0064); and in response to the physically isolating of the storage battery (11, 12, 13, battery cells) by the pyrotechnically activated switch (15, 21, ¶0056, ¶0063-¶0064)

Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the circuit from Lopez de Arroyabe that uses a switch to isolate the battery from the intermediate circuit and a switch to discharge the intermediate circuit as well (¶0039, ¶0042) and substitute battery and disconnect switch from Lopez de Arroyabe and use the pyrotechnic switch and battery pack from Holgers in order to discharge the battery and disconnect it using pyrotechnic devices (¶0056, ¶0063) as these are more reliable, cheaper, and faster as taught by Holgers. This would increase reliability and lower costs.

Regarding claim 2,
Lopez de Arroyabe discloses (Fig. 1):
wherein the vehicle is one of a hybrid, hydrogen or electric vehicle (¶0003).

Regarding claim 3,
Lopez de Arroyabe discloses (Fig. 1):
wherein the discharging of the HV intermediate circuit (Fig. 1, 16, 28) is carried out via an electrical high-current resistor (Fig. 2, 80, ¶0056).

Regarding claim 4,
Lopez de Arroyabe discloses (Fig. 1):
wherein an inverter (Fig. 1, 28) contained in the HV intermediate circuit (16, 28) is discharged by the electrical high-current resistor (Fig. 2, 80, ¶0056).

Regarding claim 6,
Lopez de Arroyabe discloses (Fig. 1):
wherein an inverter (Fig. 1, 28) is a constituent part of the HV intermediate circuit (16, 28).

Regarding claim 7,
Lopez de Arroyabe discloses (Fig. 1):
wherein when the motor/generator unit (Fig. 1, 18) is a permanent-magnet synchronous machine (¶0006), an active short circuit (by shorting phases and inverter switches, ¶0061) is established by which feedback of mechanical energy converted to electrical energy from the motor/generator unit to the HV intermediate circuit (16, 28) is prevented (prevents voltage from entering into inverter switches themselves by shorting all switches and the voltage enters through the freewheeling diodes, ¶0059-¶0061).

Regarding claim 8,
Lopez de Arroyabe discloses (Fig. 1):
A protective apparatus in a vehicle with heavy current and high-voltage components  (¶0036), comprising: a storage battery (Fig. 1, 14) storing electrical energy in the vehicle (¶0036); a HV intermediate circuit (16, 28) that converts and distributes the electrical energy within the vehicle (¶0036),
from the HV intermediate circuit (16, 28, via 44, ¶0039), and in response to physical isolation of the storage battery (14) from the HV intermediate circuit  (16, 28)
connects the HV intermediate circuit to a discharge apparatus (12), that discharges the HV intermediate apparatus  (16, 28, ¶0041-¶0042;
wherein before the physical isolation of the storage battery (14, via 44) from the HV intermediate circuit (16, 28), energy stored in a magnetic field of a motor/generator unit (18) is transmitted to the storage battery by the HV intermediate circuit (by shorting inverter, ¶0061).
wherein the discharge apparatus (12, ¶0041) is a high-current resistor (Fig. 2, 80, ¶0056) having a low electrical resistance dimensioned to be as small as possible in order to achieve discharging of the HV intermediate apparatus as quickly as possible, but large enough such that a current-carrying capacity of the HV intermediate circuit is retained (this can be freely chosen, ¶0056); and wherein the HV intermediate circuit is discharged by the high-current resistor (fig. 2, 80), which is connected between positive and negative potentials of the HV intermediate circuit (connected to 48 and 50).



They do not disclose:
and a pyrotechnically activated switch operatively configured to physically isolate the storage battery from the HV intermediate circuit
pyrotechnically activated switch

However, Holgers teaches (Fig. 9):
and a pyrotechnically activated switch (Fig. 9, 15, 21, ¶0056, ¶0063-¶0064)  operatively configured to physically isolate the storage battery (10, cells 11, 12, 13) from the HV intermediate circuit (to load),
pyrotechnically activated switch (Fig. 9, 15, 21, ¶0056, ¶0063-¶0064)

Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the circuit from Lopez de Arroyabe that uses a switch to isolate the battery from the intermediate circuit and a switch to discharge the intermediate circuit as well (¶0039, ¶0042) and substitute battery and disconnect switch from Lopez de Arroyabe and use the pyrotechnic switch and battery pack from Holgers in order to discharge the battery and disconnect it using pyrotechnic devices (¶0056, ¶0063) as these are more reliable, cheaper, and faster as taught by Holgers. This would increase reliability and lower costs.

Regarding claim 9,
Lopez de Arroyabe discloses (Fig. 1):
wherein the vehicle is one of a hybrid, hydrogen or electric vehicle (¶0003).


Regarding claim 12,
Lopez de Arroyabe discloses (Fig. 1):
wherein the discharge apparatus (Fig. 1, 12) is connected to an inverter (28) of the HV intermediate circuit (16, 28).

Regarding claim 15,
Lopez de Arroyabe discloses (Fig. 1):
further comprising: a crash control device (Fig. 1, 42) that coordinates a staged disconnection of the electrical energy supply system (¶0046-¶0051).

Regarding claim 16,
Lopez de Arroyabe discloses (Fig. 1):
wherein an active short circuit (Fig. 1, inverter, 28, shorts the motor, ¶0043) is provided that prevents feedback of mechanical energy converted into electrical energy from the motor/generator unit (18) having a permanent-magnet synchronous machine to the HV intermediate circuit (28, ¶0006).
Regarding claim 17,
Lopez de Arroyabe discloses (Fig. 1):
A hybrid or electric vehicle, comprising: a motor/generator unit (Fig. 1, 18); and a protective apparatus as claimed in claim 8, wherein the motor/generator unit (18) is operatively coupled with the HV intermediate circuit (electrically coupled via inverter switches T1-T6 electrically isolate the motor, ¶0053-¶0054).

Regarding claim 18,
Lopez de Arroyabe discloses (Fig. 1):
hybrid or electric vehicle having heavy current and high-voltage components (Fig. 1, 10, ¶0036), in which a storage battery (14) stores electrical energy (¶0036), and electrical energy within the vehicle is converted and/or distributed by a HV intermediate circuit (16, 28, ¶0036), the vehicle comprising: a control unit (26) operatively configured to carry out a procedure of: physically isolating the storage battery (14) from the HV intermediate circuit (16, 28, via 44, ¶0039);
and
connecting the HV intermediate circuit (16, 28)to a discharge apparatus (12)
and discharging the HV intermediate circuit via the discharge apparatus in response to physically isolating the storage battery (14) from the HV intermediate circuit  (16, 28, ¶0041-¶0042),
wherein before the physical isolation of the storage battery (14, via 44) from the HV intermediate circuit (16, 28), energy stored in a magnetic field of a motor/generator unit (18) is transmitted to the storage battery by the HV intermediate circuit (by shorting inverter, ¶0061)
wherein the discharge apparatus (12, ¶0041) is a high-current resistor (Fig. 2, 80, ¶0056) having a low electrical resistance dimensioned to be as small as possible in order to achieve discharging of the HV intermediate apparatus as quickly as possible, but large enough such that a current-carrying capacity of the HV intermediate circuit is retained (this can be freely chosen, ¶0056); and wherein the HV intermediate circuit is discharged by the high-current resistor (fig. 2, 80), which is connected between positive and negative potentials of the HV intermediate circuit (connected to 48 and 50).

They do not disclose:
by a pyrotechnically activated switch ;
by the pyrotechnically activated switch =

However, Holgers teaches (Fig. 9):
by a pyrotechnically activated switch  (Fig. 9, 15, 21, ¶0056, ¶0063-¶0064);
by the pyrotechnically activated switch (15, 21, ¶0056, ¶0063-¶0064)

Regarding claim 18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the circuit from Lopez de Arroyabe that uses a switch to isolate the battery from the intermediate circuit and a switch to discharge the intermediate circuit as well (¶0039, ¶0042) and substitute battery and disconnect switch from Lopez de Arroyabe and use the pyrotechnic switch and battery pack from Holgers in order to discharge the battery and disconnect it using pyrotechnic devices (¶0056, ¶0063) as these are more reliable, cheaper, and faster as taught by Holgers. This would increase reliability and lower costs.

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
Regarding applicant’s arguments pertaining to claims 1-4, 6-12, and 15-18, applicant argues that Lopez De Arroyabe does not disclose the electrical resistance of the high current resistor is as small as possible in order to achieve discharging of the HV intermediate apparatus as quickly as possible, but large enough such that a current carrying capacity of the HV intermediate circuit is retained.  This is taught in ¶0056-¶0058, as such, examiner is maintaining the rejections for claims 1-18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hermann (US 2013/0179012) – detection of over current in battery pack

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846     


/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846